UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden + 46 8 USA+ 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No ý The number of shares of registrant's common stock with par value $0.001 per share outstanding as of May 8, 2010, 2010 was 426,985,185. EXPLANATORY NOTE This amendment to Form 10-Q (the “Amendment”) amends and restates the Quarterly Report on Form 10-Q of Neonode Inc. (the “Company”) for the quarter ended June 30, 2009 (the “Original Filing”), which was filed with the Securities and Exchange Commission (the “SEC”) on August 4, 2009.The Original Filing was not reviewed by an independent registered public accounting firm as required by Rule 10-01(d) of Regulation S-X.As previously reported by the Company in its Current Reports on Form 8-K filed with the SEC on November 10, 2009, November 12, 2009 and November 24, 2009, the Company has had changes in its independent registered public accounting firm. As a result of such changes, the Company has engaged KMJ Corbin & Company LLP (“KMJ”) as the Company’s principal independent registered public accounting firm, and the interim 2009 financial statements included in this Amendment have now been reviewed by KMJ. This Amendment includes a copy of KMJ’s report pursuant to Rule 10-01(d) of Regulation S-X. This Amendment also restates the previously issued unreviewed statements in their entirety and amends and updates all information in the Original Filing, including for events occurring subsequent to the date of the Original Filng, including Item2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item6 of Part II to provide currently dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer as required by Sections302 and 906 of the Sarbanes-Oxley Act of 2002 with respect to this Amendment. The currently dated certifications of the Company’s Chief Executive Officer and Chief Financial Officer are attached to this Amendment as Exhibits31.1, 31.2, and 32. NEONODE INC. INDEX TO JUNE 30, 2-Q/A Page PART I
